EXHIBIT 99.1 UIL Holdings Corporation 157 Church Street P.O. Box 1564 New Haven, CT06506-0901 NEWS RELEASE August 6, 2013 Analyst Contact: Susan Allen 203-499-2409 Media Contact: Michael West Jr. 203-499-3858 UIL Reports Second Quarter 2013 Earnings and Reaffirms 2013 Earnings Guidance Today, UIL Holdings Corporation (NYSE: UIL) reported consolidated net income of $17.9 million, or $0.35 per diluted share, in the second quarter of 2013, an increase of $5.9 million, or $0.12 per diluted share, compared to the same period in 2012.For the first six months of 2013, UIL’s consolidated net income was $69.7 million, or $1.36 per diluted share, an increase of $10.7 million, or $0.20 per diluted share, compared to the same period in 2012. “All subsidiaries reported improved financial performance for the quarter and year-to-date,” said James P. Torgerson, UIL’s president and chief executive officer. “The increased earnings in 2013 were due to the return to near normal weather, an increased transmission rate base and the impacts of natural gas conversions. Our conversions of 7,749 for the first half of the year are 70% ahead of 2012 levels and represent 64% of this year’s goal of 12,200 conversions.” “On the regulatory front, last week, PURA issued a draft decision relating to UI’s electric distribution rate case. Today, we filed written exceptions that addressed aspects of the draft that are contrary to the record, law, ratemaking principles and commission precedent. The final decision is expected in mid-August,” added Torgerson.“And, in early July, Connecticut Natural Gas filed an application with PURA to increase its gas delivery rate.” UIL Holdings Corporation’s results for the second quarter and first six months of 2013, compared to the same periods in 2012, are presented in the table below: Net Income (Loss) - $M Quarter ended June 30, Six months ended June 30, '13 vs '12 '13 vs '12 Electric Distribution & Other $ Electric Transmission Gas Distribution ) ) Operating Companies Corporate ) Consolidated Earnings $ Earnings (Loss) Per Share Quarter ended June 30, Six months ended June 30, '13 vs '12 '13 vs '12 Electric Distribution & Other $ Electric Transmission Gas Distribution ) ) Operating Companies Corporate ) Consolidated Earnings $ Avg. Shares - diluted Amounts may not add due to rounding - more - United Illuminating United Illuminating (UI) earnings increased by $2.3 million, or $0.05 per diluted share and $3.9 million, or $0.07 per diluted share for the second quarter and the first six months of 2013 compared to the same periods in 2012, respectively. Details of the increase follow. Electric distribution, CTA & other The increase in earnings for the second quarter and first six months of 2013 compared to the same periods in 2012 was due to the absence of after-tax earnings sharing that was recorded in 2012.Due to an increased rate base, no earnings sharing has been recorded in 2013. In the second quarter and first six months of 2013, pre-tax earnings from the equity investment in GenConn were $3.8 million and $7.7 million, respectively, compared to $3.9 million and $8.4 million for the same periods in 2012.The decrease in pre-tax earnings year over year was primarily due to non-recurring adjustments recorded in the first quarter of 2012. Electric transmission The increase in earnings for the second quarter of 2013 compared to the same period in 2012 was primarily attributable to an increase in rate base. The increase in earnings for the first six months of 2013 compared to the same period in 2012 was primarily attributable to increases in rate base and allowance for funds used during construction. Gas distribution The improved results for the second quarter of 2013 compared to the second quarter 2012 was due to the impact of colder weather, increased normalized usage per customer and customer growth. (See chart below)This was partially offset by increased O&M expenses. The increase in earnings for the first six months of 2013 compared to the same period in 2012 was due to the impact of colder weather, increased normalized usage per customer and customer growth. (See chart below) This was partially offset by increased O&M expenses and the absence of $3.5 million, pre-tax, of weather insurance proceeds that were recorded in the first quarter of 2012. The earnings impacts from weather, normalized usage per customer and customer growth are presented in the table below: - more - 2 Impact of Weather, Normalized Usage per Customer and Customer Growth (In Thousands except for per share amounts) 2Q '13 vs. 2Q '12 YTD '13 vs. YTD '12 Gross Margin EPS Gross Margin EPS Weather* $ Normalized usage per customer Subtotal Customer Growth Total $ Amounts may not add due to rounding *Colder temperatures in the second quarter and first six months of 2013 compared to the same periods in2012 resulted in a 34.0% and 23.9% increase in heating degree days, respectively. Corporate The decrease in costs for the second quarter and the first six months of 2013 compared to the same periods in 2012 was primarily due to tax benefits associated with unitary filing requirements for Massachusetts state income taxes. Looking Forward UIL reaffirms its consolidated earnings guidance for 2013 of $2.05-$2.25 per diluted share.Forecasted earnings for 2013, excluding potential impacts from PURA’s decision in UI’s electric distribution rate case, are detailed in the table below. Category Approximate Net Income(2) EPS - diluted(3) Electric distribution, CTA & other $
